This Office Action is in response to the RCE filed on August 19, 2022.

Non-elected claims 14-18 are withdrawn from further consideration.

Figs. 1 and 2 are objected to because they are incorrect.  First, their elements 34 should be 60 as per the Fig. 6F disclosure.  Furthermore, they should have three elements 34 pointing to the layer between the metal oxide layer 16 and the top electrodes 18 as per the Fig. 6E disclosure.  Correction is required.

The specification is objected to because the first sentence of paragraph [0019] on page 5 is incorrect and/or incomplete.  The first sentence of paragraph [0019] should read (mindful of the above required corrections to Figs. 1 and 2), “The resistive random access memory 10 further includes a first capping layer 34 between the metal oxide layer 16 and the top electrodes 18, and a second capping layer 60 formed on the metal oxide layer 16 and covering the top electrodes 18.” 

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, independent claims 1 and 19 as a whole, including the newly added “a capping layer wrapping around the top electrodes and disposed between the top electrodes and the metal oxide layer,” are not described in the specification.  Rather, the specification describes a first capping layer between the metal oxide layer and the top electrodes, and a second capping layer wrapped around the top electrodes (see the specification at paragraphs [0031-0033] on pages 11-12).  Claims 2-13 depend on independent claim 1 and are thus similarly rejected.
 
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705. 
/MARK V PRENTY/Primary Examiner, Art Unit 2814